                                                                                  JS-6


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11 PHILIP GABRIEL, an individual, on           Case No. 19-CV-00556-DSF-KS
   his own behalf and on behalf of all
12 other similarly situated,                   (Related to Case No. 19-CV-00644-
                                               DSF(KS))
13              Plaintiff,
                                               ORDER DISMISSING ENTIRE
14        v.                                   ACTION PURSUANT TO RULE
                                               41(a)(1)(A)(ii)
15
   SERVICE KING, INC., a California
16 corporation, and DOES 1-50, inclusive

17              Defendant.
18

19

20

21

22

23

24

25

26

27

28


                ORDER DISMISSING ENTIRE ACTION PURSUANT TO RULE 41(A)(1)(A)(II)
 1         Pursuant to the parties’ Stipulation of Dismissal of Entire Action Pursuant to
 2   Rule 41(a)(1)(A)(ii), the parties’ joint request for dismissal of the entire action is
 3   hereby GRANTED. The Court ORDERS:
 4         1. The above-entitled action is dismissed in its entirety, WITHOUT
 5            PREJUDICE.
 6         2. The dismissal does not require notice to putative class members.
 7

 8         IT IS SO ORDERED.
 9   DATED: June 5, 2019
10                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               1
                 ORDER DISMISSING ENTIRE ACTION PURSUANT TO RULE 41(A)(1)(A)(II)
